COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
             Senior Judge Hodges


STAUNTON CORRECTIONAL CENTER,
 COMMONWEALTH OF VIRGINIA
                                             MEMORANDUM OPINION*
v.   Record No. 0114-01-3                         PER CURIAM
                                                 MAY 15, 2001
GARY L. SANDERSON


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Mark L. Earley, Attorney General; Judith
             Williams Jagdmann, Deputy Attorney General;
             Gregory E. Lucyk, Senior Assistant Attorney
             General; Donald G. Powers, Assistant Attorney
             General, on brief), for appellant.

             (George L. Townsend; Brian J. McNamara;
             Chandler, Franklin & O'Bryan, on brief), for
             appellee.


     Staunton Correctional Center, Commonwealth of Virginia

(employer), contends that the Workers' Compensation Commission

erred in finding that Gary L. Sanderson (claimant) proved that

he sustained an injury by accident arising out of his employment

on July 29, 1999.     Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On appeal, we are bound by the factual findings of the

commission if they are supported by credible evidence in the

record.     See Crisp v. Brown's Tysons Corner Dodge, Inc., 1 Va.

App. 503, 504, 339 S.E.2d 916, 916 (1986).    However, "[w]hether

an injury arises out of the employment is a mixed question of

law and fact and is reviewable by the appellate court."        Plumb

Rite Plumbing Serv. v. Barbour, 8 Va. App. 482, 483, 382 S.E.2d
305, 305 (1989).    "To prove the 'arising out of' element, [in a

case involving injuries sustained from falling . . . at work,

claimant] must show that a condition of the workplace either

caused or contributed to [his] fall."     Southside Virginia

Training Ctr. v. Shell, 20 Va. App. 199, 202, 455 S.E.2d 761,

763 (1995).

     Claimant testified that on July 29, 1999, while descending

stairs at work, his left foot slipped forward, causing injury to

his left knee.    He stated that there was a wet substance on the

step upon which he placed his left foot at the time of the

incident.

     Claimant testified that he reported the injury to Carolyn

Maclam, a nurse in employer's medical unit.    Maclam treated

claimant in her capacity as a nurse.     She testified that she was

more interested in the injury itself rather than how it happened

when she questioned claimant.    She could not recall asking

claimant what caused the injury, and she did not recall claimant

mentioning a foreign substance.

                                 - 2 -
     In an accident report completed by claimant for Maclam,

claimant wrote that he was "leaving office in Bldg. 37-3 coming

down stair when a sharp pain went down side of my knee and then

my knee tried to lock up."   Claimant testified that he did not

provide specific details about the incident because he was not

asked.

     Claimant explained that he did not initially report the

presence of a foreign substance because he was told to

immediately seek medical attention.    He was in pain at the time,

and he was not focused on the details of the accident.

     Claimant testified that he told Paul Lightner, his

supervisor, of the accident on the evening of July 29, 1999.

Claimant testified that he told Lightner that he was descending

the stairs, noticed a pain in his right leg, and then his left

knee locked up, causing him to grab the railing.   Claimant

stated that he believed he told Lightner that there was

"something wet" on the step.

     Lightner, who completed the Employer's First Report of

Accident, testified that he did so based upon information

provided by claimant.   The report does not mention that there

was a foreign substance on the step.   Lightner could not recall

his specific conversations with claimant.   In addition, the

report was completed sometime after July 29, 1999, based upon

Lightner's notes of his conversation with claimant.



                               - 3 -
     Claimant was initially treated by Dr. Richardson on

July 29, 1999.   Dr. Richardson recorded a history of claimant

twisting his knee at work earlier that day.    He diagnosed a left

knee strain.   On August 5, 1999, Dr. Richardson opined that

"stairs may have aggravated & continue to aggravate L knee."

Claimant testified that he believed that he told Dr. Richardson

of the "wet substance" on the step.

     On August 6, 1999, Dr. Lee Hereford examined claimant.

Dr. Hereford recorded a history that claimant "was walking down

some steps when the left knee gave way."    Dr. Hereford diagnosed

possible left knee internal derangement related to possible

meniscal degeneration.

     The commission found that claimant proved that his injury

was caused by a wet substance on the step and, therefore, arose

out of his employment.   In so ruling, the commission weighed the

evidence and concluded that claimant's testimony was credible.

It is well settled that credibility determinations are within

the fact finder's exclusive purview.     Goodyear Tire & Rubber Co.

v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).

     Claimant's testimony provides credible evidence to support

the commission's factual findings.     Based upon those findings,

the commission could reasonably conclude that the wet substance

on the stairs caused claimant to slip, resulting in his left

knee injury.   The commission, as fact finder, was entitled to

weigh the medical evidence and to conclude that the histories

                               - 4 -
contained in the office notes of Drs. Richardson and Hereford

were of little probative value in light of the "sparse

documentation" provided by those physicians.

     Claimant's testimony supported the conclusion that a

condition of the workplace either caused or contributed to his

left knee injury.   Accordingly, we affirm the commission's

decision.

                                                         Affirmed.




                               - 5 -